 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontend that the existing collective-bargaining contract coveringthese employees is a bar.The issue in this case is not, as contended by the Petitioner,whether the Board would amend its certificate of representation tosubstituteLocal 306 and the International for Local 463.3 It is,rather, whether there exists a collective-bargaining agreement whichunder applicable principles constitutes a bar to the instant petition.The facts set forth above establish that on March 28 and April 6,1966, the Employer and the Intervenors executed documents whichconstituted on their face a valid collective-bargaining agreement fora period ending February 1, 1969. As to suchagreementthe petition,filed thereafter on April 12, 1966, was clearly untimely.4 In these cir-cumstances,and asno other reason appears why suchcontract is not abar, we shalldismissthe petition as untimely filed.'[The Board dismissed the petition.]S Cf.M. A. Norden Co., Inc,159 NLRB 1730;Gulf Oil Corporation,135 NLRB 184.4 Appalachtan Shale ProductsCo., 121 NLRB 1160;Delume Metal Furniture Company,121 NLRB 995.5 As it is unnecessary to this Decision,we do not pass upon the question whether thecontract between the Employer and the Intervenors constituted a premature extension ofthe contract between the Employer and Local 463 which has a terminal date of January 31,1968. SeeDelume Metal Furniture Company, supra.Jewel Tea Co. Inc.and Its Operating Divisions,Turnstyle Divisionand Jewel Food Stores DivisionandRetail Clerks Union LocalNo. 1470,Retail Clerks International Association,AFL-CIO,Petitioner and Jewel Tea Co.Inc. and Its Operating Divisions,Turnstyle Division and Jewel Food Stores Division, Employer-PetitionerandUnited Retail Workers Union.Cases 38-RC-193and 38-RM-8.December 30, 1966DECISION ON REVIEWOn April 8, 1966, the Regional Director for Region 13 issued aDecision and Direction of Election in the above-entitled proceeding,inwhich he found appropriate a unit of all employees of theEmployer, herein called Jewel Tea, at its two stores located respec-tively at Davenport, Iowa, and Moline, Illinois, excluding the repre-sentedmeat department employees, certain other categories, andemployees of the licensed departments.Thereafter, in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series 8, as amended,the Petitioner in Case 38-RC-193, herein called the Retail Clerks,filed a timely Request for Review of such Decision and Direction-of162 NLRB No. 44. JEWEL TEA Co.509Election, contending that the Regional Director erred in excludingthe respective employees of the licensed shoe department and theautomotive facility.'Jewel Tea and Stylco, Inc., one of thelicensees,filed statements ofopposition. By telegraphic order dated May 11, 1966, the NationalLabor Relations Board granted the request for review and stayed theelection. Thereafter, the Employer filed a brief.The Board has considered the entire record in thiscasewith respectto the Regional Director's determination under review, including theRegional Director's decision, the request for review, statements inopposition, and the Employer's brief, and hereby finds as follows :The instant petition involves two retail stores operated by JewelTea at Davenport, Iowa, and Moline, Illinois, respectively. All oper-ations of each center, consisting of various departments either ownedor operated by Jewel Tea or operated by separate employers under alicenseagreement, are housed under one roof with no floor to ceilingpartitions. Surrounding each center is a parkingarea,which displaysa large "Turnstyle Family Center" sign. All employees, includingthose of the licensed departments, wear Turnstyle identificationbadges, and use the same employees' lounge,restroom facilities, andlunchroom. They are subject to thesamesecurity and parking regu-lations and with minor exceptions have the same working hours andholidays.At each center, Stylco, Inc., operates a licensed shoe departmentwithin the general merchandising area, and United States RubberCompany operates a licensed automative facility, which includes asales and service area.2 Each of these employers, respectively, has itsown manager, hires its own employees, and handles its own funds.Apparently with the consent of the licensor, Stylco uses its own salesslips marked "Stylecraft Quality Footwear," and its own package bagsmarked "Stylco." 8The license agreements herein involved establish a rental fee forthe licensee based in part on a percentage of sales; require the licen-see to conform to the licensor's store hours, to provide liability cover-age for employees and customers within the area of the licensed de-partments, and for upkeep of its area; provide that all sales of thelicenseemust be made in the name of the licensor, and, control theright of the licensee to use store csutomers. The agreements expressly1The other licensed or leased departments at the two stores, a donut stand and a beautyand/or barber shop are not in issue as the parties agreed to exclude such employees fromthe unit found appropriate.2 Although served with notice of hearing, the licensee of the automotive facility did notappear.8 The license agreements,fully described below, provide that unless the licensor agrees,licensees may not use boxes, bags,or other supplies that bear any name other than thatof the licensor. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovide that no joint-employer relationship but only a licensee-licensor relationship is intended.As to employee relations, the agreements provide that the licenseeshall comply with all labor, social security, and employment laws;that , its employees shall be subject to the general supervision of thelicensor and shall comply with such rules and regulations as may beestablished by the licensor; 4 that the licensor shall engage qualifiedand competent employees; that such employees shall be approved bythe licensor (such approval not to be unreasonably withheld) ; thatthe licensee shall at all times conform to a uniform store policy withreference to wages, hours and terms, and conditions of employmentfor all sales and stock personnel ; that the licensor may request dis-charge and the licensee will immediately comply with such request;that the licensee will supply upon request any payroll informationas to its employees; and, that the licensee will follow the licensor'spolicy as to paid vacations and holidays.' The agreements also pro-vide that the licensor shall have the absolute right to terminate andcancel the agreement upon the licensee's default or failure to performany of the terms or conditions of the lease, which default shall con-tinue for a period of 10 days after written notice thereof.6It is clear beyond doubt, and we find, that the license agreementshere involved expressly give Jewel Tea the power to control effec-tively the hire, discharge, wages, hours, terms, and other conditionsof employment of employees of the two licensees in dispute. That thelicensor has not exercised such power is not material, for an opera-tive legal predicate for establishing a joint-employer relationship isa reserved right in the licensor to exercise such control and we findsuch right of control adequately established by the facts set out above.Accordingly, we find, contrary to the Regional Director, that JewelTea is a joint-employer with Stylco and United States Rubber Com-pany, respectively, of the employees of these two licensees at the twocenters.The Retail Clerks, contrary to the Employer and Stylco, wouldinclude the employees of the two licensed departments here involvedin the unit of other store employees found appropriate. There is nohistory of bargaining and no labor organization seeks to represent4The Employer has established rules and regulations which regulate employees enteringor leaving the stores,employee purchases,and employee use of the parking area. Theserules and regulations apply to all employees at the centers, including the employees of thelicensed departments.5 Testimony was presented which showed that Jewel Tea had not exercised its powersunder the license agreements except that it has required licensed department employeesto be subject to its security regulations and to regulations as to the parking lot.6 The license agreements covering the automotive department provide for a period of20 days after written notice of default. JEWEL TEA Co.511separately such employees. In its physical aspect the centers, asfound above, appear to be a single retail department store, and, allemployees at the respective centers are subject to common overallcontrol of Jewel Tea, use common facilities, and have similar workingconditions. In these circumstances, and on the recordas a whole, wefind that the disputed employees of thelicensees have a sufficientcommunity of interest to be included in the unit of other store employ-ees. Inall other respects we agree with the Regional Director's unitdetermination.We therefore find that the following employeesconstitute anappropriate unit for the purpose of collective bargaining within themeaningof Section 9(b) of the National Labor Relations Act:All full-time and regular part-time selling and nonselling employ-ees ofthe Employer at its two retail centers located respectively atDavenport, Iowa, and Moline, Illinois, including cashroom employ-ees, service desk employees, and employees of the licensed depart-ments operated under license agreements with Stylco, Inc., andUnited States Rubber Company; but excluding, (1) the employeesof the licensed or leased departments operated under license orlease agreements with Tank's Kof-E-Brake Donut, Donald J. Berg(Beauty and Barber Shop), and Mr. Andre's Coiffure Salons, Inc.;(2) the following individuals employed by Jewel Food Stores Divi-sion :managers, night managers, perishable managers, service man-agers, personnel assistants,meat department employees; (3) thefollowing individuals employed by Turnstyle Division:managers,assistant store managers, section managers, front end supervisors,department managers in jewelry, camera, hardware, and appliancedepartments, personnel assistants, pharmacists, assistant pharmacists,and pharmacists trainees; and (4) the following individuals em-ployed by either or both divisions : carpenters, millworkers, andsteamfitters, other craftsmen, security personnel, the night janitors,seasonal and casual employees, management trainees, confidentialemployees, guards, and supervisors as defined in the Act.Accordingly, the case is hereby remanded to the Regional Directorfor Region 13 for the purpose of holding an election pursuant to hisDecision and Direction of Election, as modified herein, except thatthe payroll period for determining eligibility shall be that immedi-ately preceding the date below.?4An amended election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Director for Region 38within 7 days after the date of this Decision on Review The Regional Director shall makethe list available to all parties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to complywith this requirement shall be grounds for setting aside the election whenever properobjections are filedExcelsior Underwear Inc.,156 NLRB 1236.